Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 1 of 25
                                                                             1


  1                   IN THE UNITED STATES DISTRICT COURT

  2                   FOR THE SOUTHERN DISTRICT OF TEXAS
  3                             HOUSTON DIVISION
  4   SETH BLACKWELL,                                     4:19-cv-02311
      BRENNAN SHORT,
  5
                 PLAINTIFFS
  6
      V.                                                  October 21, 2019
  7                                                       Houston, Texas
                                                          1:06 p.m.
  8   LILIS ENERGY, INC.,
                DEFENDANT
  9

10

11

12               INITIAL PRETRIAL AND SCHEDULING CONFERENCE
13
                      BEFORE THE HONORABLE NANCY F. ATLAS
14
                          UNITED STATES DISTRICT JUDGE
15
      APPEARANCES:
16
      For Plaintiff                           G. Scott Fiddler
17                                            Jackson Walker, LLP
                                              1401 McKinney
18                                            Suite 1900
                                              Houston, Texas 77010
19
      For the Defendant                       Ashlee C. Grant
20
                                              Dennis P. Duffy
21                                            Baker Hostetler, LLP
                                              811 Main Street
22                                            Suite 1100
                                              Houston, Texas 77002
23
      Case Manager                            Shelia Ashabranner
24

25    Proceedings from official electronic sound recording;
      transcript produced by court approved transcriber.

      DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 2 of 25
                                                                             2


  1   Electronic Recording Operator                 Claudia Gutierrez
                                                    United States District
  2                                                    Clerk’s Office
                                                    515 Rusk
  3                                                 Houston, Texas 77002
  4

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 3 of 25
                                                                            3


  1             THE COURT:    Please be seated.

  2                   Good afternoon.

  3                   I have a case Blackwell versus Lilis Energy.

  4                   Would counsel state their appearances?

  5             MR. FIDDLER:     Scott Fiddler for the Plaintiffs,

  6   Seth Blackwell and Brennan Short.

  7             MS. GRANT:    Ashlee Grant and Dennis Duffy for the

  8   Defendant, Lilis Energy.

  9             THE COURT:    Okay.    Do I have a – this is an Initial

10    Pretrial Conference.      Do I have a Joint Case Management Plan

11    from you all?

12              MR. FIDDLER:     Yes, Your Honor.

13              THE COURT:    Okay.    I don’t physically have one, and I

14    haven’t seen it, if it was submitted, so – I mean, I haven’t

15    seen it online.

16                    Do you have a copy?

17              MR. FIDDLER:     Yes, Your Honor.

18                    I don’t, but –

19              MS. GRANT:    I can give you – I have one that’s –

20    that’s been holes punched, if that’s is sufficient.

21              THE COURT:    Oh, that’s no problem.

22                    Thank you so much.

23                    Okay.   Let’s talk about this case.        I am

24    interested in a little bit more background on the employment

25    agreements that are in issue and the breaches that are



      DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 4 of 25
                                                                                4


  1   alleged.    You want to comment on the agreement, and –

  2                   I guess I should let Plaintiff claim go first.

  3                   Go ahead.

  4              MR. FIDDLER:    Yes, sure.

  5                   So, the employment agreements are the typical

  6   executive employment agreements that require cause for

  7   termination, and if there’s not cause, then there’s a payout

  8   and stock options vest and things like that.

  9              THE COURT:     Uh-huh.

10               MR. FIDDLER:    In this case, Mr. Blackwell and Mr.

11    Short began working for Lilis Energy in approximately

12    January of 2017.     At the end of 2017, they were planning for

13    the 2018 budget.     They met with the – they were parts of the –

14    they were part of the executive leadership team because Mr.

15    Short was the COO, and Mr. Blackwell was the Vice President of

16    Land and Business Development.

17                    So, they were in an executive leadership team

18    meeting talking about the 2018 budget, talking about

19    productions, estimates they were going to include in, like, a

20    10K and other – other public disclosures.          And the company

21    wanted to use production estimates that were not based on past

22    production but were based on expectation that was kind of

23    speculative and my clients thought exaggerated.

24                    So, they raised a concern about that.         The

25    company went ahead and used the higher numbers anyway.              And



      DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 5 of 25
                                                                            5


  1   then a few months later, on February 22nd, 2017 – oh, I’m

  2   sorry – 2018 – they had to do a – what’s called a 10K

  3   sub-certification, so the executives have to let the company

  4   know if they have any concerns about any fraud or

  5   misrepresentations or other financial that was provided –

  6             THE COURT:    Under Sarbanes-Oxley?

  7             MR. FIDDLER:     Yes.

  8                   And so, what they put in the – in the

  9   sub-certification was, hey, we both have concerns about using

10    these numbers which we think are exaggerated.

11                    The next day the CEO, Mr. Foreman, met with

12    Mr. Blackwell and told him he was burning bridges and that he

13    should – if he reported anything that he put in the 10K

14    sub-certification anybody outside of the company would be

15    terminated.

16                    On February –

17              THE COURT:    The sub-certification isn’t filed?

18              MR. FIDDLER:     Is what?

19              THE COURT:    It is not filed publicly?

20              MR. FIDDLER:     I don’t believe so.      I believe it is

21    sent to the company; the company uses it to rely upon it to

22    file publicly with the SEC.

23              THE COURT:    Oh, the people above him.

24              MR. FIDDLER:     And then, six days later, on

25    February 28th, there’s another meeting with executives, and



      DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 6 of 25
                                                                            6


  1   now they’re discussing these – or representation, production

  2   numbers again, and they were going to use them in – in some

  3   press releases against some other public statements.

  4                   And so, again, Mr. Blackwell and Mr. Short bring

  5   this up, and they express – they protest against it and

  6   express their concerns.      And then, within a week, Mr. –

  7   Mr. Short is terminated within – about three weeks after that.

  8   But four weeks after that, Mr. –

  9             THE COURT:     Black- --

10              MR. FIDDLER:     -- Mr. Blackwell is terminated.

11              THE COURT:     Okay.

12                    Did – did they have their issues – performance

13    issues that they had been made aware of?

14              MR. FIDDLER:     No, Your Honor.     They had never been

15    reprimanded, counseled, anything like that regarding poor

16    performance.

17              THE COURT:     And how long did each of them work there,

18    if you know?

19              MR. FIDDLER:     They just started in – one had started

20    in December of ’16, the other in January of ’17, so just

21    about –

22              THE COURT:     A year

23              MR. FIDDLER:      -- a year and four or five months.

24              THE COURT:     Okay.

25                    Do you want to comment?



      DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 7 of 25
                                                                            7


  1             MS. GRANT:    Yes, Your Honor.      There are a couple of

  2   comments.

  3                   First, with respect to the issue of the 10K

  4   question and the complaint.       It has taken us – there are some

  5   key facts that are left out, because first off the statements

  6   about the projections of the budget are forward looking

  7   statements.    There’s a lot of disclosures on the bottom of

  8   these that these are forward looking.         There’s a safe harbor

  9   provision.    And so, arguably, none of those complaints

10    centered or constituted protected activity under Sarbanes-

11    Oxley.

12                    Also, at the same time –

13              THE COURT:    Well, I don’t about Sarbanes-Oxley,

14    frankly, but I do know about the Federal False Claims Act, and

15    there you don’t have to be right; you just have to be – have a

16    reasonable belief.

17              MS. GRANT:    A reasonable belief, correct, but

18    remember, these are not your low-level employees; these are

19    high level, COO, VPs, who are regularly dealing with SEC

20    filings, understand the forward-looking statements, understand

21    the safe harbor provisions.

22                    In addition, the statements that he was made, in

23    addition to these projections and the bonuses, there’s some

24    issues about an incentive bonus that’s under the terms of the

25    contract.    They were also raising complaints about an



      DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 8 of 25
                                                                            8


  1   incentive bonus, claiming they are owed.          What’s one of the

  2   reasons that we say we had cause, in addition to some other

  3   issues, with their performance, specifically failing to

  4   disclose belated party transactions, also just several

  5   complaints about their performance is these complaints about

  6   the incentive bonus.

  7                   So, the “burning bridges” comments, a lot of the

  8   back and forth disagreements centered not on these statements

  9   about the bonus and projections but are on the complaints

10    about “I’m owed a bonus” that I haven’t been paid.

11                    So, that goes to that context, that piece with

12    the back and forth discussions, specifically, yes, Your Honor.

13               THE COURT:     Okay.   Let me look at your – the Schedule

14    you all are providing.

15                    You’re saying discovery could be done

16    August 15th of 2020.      And the experts April for Plaintiff,

17    April 15th and for Defendant May 15th?

18               MR. FIDDLER:     Defendant wanted until June 15th, and

19    that’s fine with us.

20               THE COURT:     That was rebuttal.

21               MR. FIDDLER:     Oh, was it?

22               THE COURT:     Uh-huh.

23               MS. GRANT:     Yes, it is.     April, May and then the 15th

24    of June.

25               MR. FIDDLER:     Oh, okay.   I’m sorry.



      DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 9 of 25
                                                                            9


  1              MS. GRANT:   Yeah.

  2              MR. DUFFY:   June 15th, end of June.

  3              THE COURT:   That’s what it says here.

  4              MR. DUFFY:     Yes, that’s correct, Your Honor.

  5              THE COURT:   Okay.

  6                   And what about close of discov- -- not close of

  7   discovery – amendments to pleadings and adding of third

  8   parties?

  9                   What makes sense to you all, maybe yearend or

10    something?

11                    I don’t know where you are on paper discovery.

12               MR. FIDDLER:    Yes.   I think yearend or the beginning

13    of January is fine.

14               THE COURT:   Yeah?

15               MR. DUFFY:   Yes, Your Honor.

16               THE COURT:   Okay.

17                    Is there a chance of third party, likely?

18               MR. DUFFY:   I don’t think so.

19               THE COURT:   I mean, you’re not bound, but I’m just

20    asking.

21               MR. FIDDLER:    No, Your Honor.     I don’t think so.

22               THE COURT:   Okay.     So, maybe the first week of

23    January?   I’ll give you specific dates in a minute.

24                    And that Initial Disclosures it says in here

25    October 24th, which is this week.



      DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 10 of 25
                                                                            10


  1                    What are you going to do for Initial

  2   Disclosures?     What kind of material?

  3                    The reason I’m asking is it’s very important

  4   that the materials be turned over, not just listed, and

  5   anything that the Plaintiffs have in their possession that

  6   support their claims, plus anything in Rule 26 is included.

  7              MR. FIDDLER:     And I know people interpret those

  8   Disclosures differently sometimes as they get them.

  9              THE COURT:     Right.    I believe in very extensive ones.

 10              MR. FIDDLER:     Okay.   So, we may need to push that

 11   back a week, because I know Ms. Grant and one of the attorneys

 12   over at my firm has been working on that, and they’re still

 13   working on getting those documents ready.

 14              MS. GRANT:     And we can push them back a week.

 15                    There has been discovery in the two related

 16   matters.

 17              THE COURT:     Yes.

 18              MS. GRANT:     So –

 19              MR. DUFFY:     Which are parallel to the –

 20              THE COURT:     Tell me about that.     I should have asked

 21   about those.     You’re right.

 22                    The related matters are in Harris County?

 23              MR. DUFFY:     And New York, Your Honor.

 24              THE COURT:     And New York.

 25              MR. DUFFY:     And they’re both –



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 11 of 25
                                                                            11


  1              THE COURT:     Plaintiff?

  2              MR. DUFFY:     I’m sorry.

  3              THE COURT:     I’m sorry.

  4                    Blackwell – I just want to make sure I’ve got

  5   it.   Blackwell sued Defendant in Texas state court.

  6              MR. DUFFY:     That’s correct.

  7              THE COURT:     And Defendant versus Short in – in

  8              MR. FIDDLER:     In New York.

  9              MR. DUFFY:     New York.

 10              MR. FIDDLER:     Your Honor, the difference –

 11              THE COURT:     Yeah.

 12                    Plaintiff sued in Texas state court it says.

 13              MR. FIDDLER:     Yeah.

 14              THE COURT:     And then Defendant sued in – Short in New

 15   York.

 16              MR. FIDDLER:     Right.

 17                    Their employment agreements are very similar,

 18   except that Mr. Short calls for a New York venue –

 19              MR. DUFFY:     And –

 20              MR. FIDDLER:     -- and law, as well.

 21              THE COURT:     Oh.

 22              MR. FIDDLER:     I initially filed both lawsuits in

 23   Texas.    They then filed counterclaims in New York against both

 24   lawsuits in New York alleging, basically, counterclaims.

 25                    Mr. Blackwell’s case in New York was dismissed.



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 12 of 25
                                                                              12


  1   Mr. Short’s we didn’t contest, so there’s still Mr. Short’s

  2   case pending in New York; Mr. Blackwell’s in Texas in state

  3   court.

  4              THE COURT:    How are we going to manage all that?

  5              MR. FIDDLER:    I think we’ll work it out, frankly.

  6              THE COURT:    I mean, I’m not – okay.       It’s all good.

  7   But I’m not – look, you shouldn’t be that hard to manage in

  8   terms of the initial stuff, but it makes no sense to me to

  9   have state judge and federal judge in two states working on

 10   these matters for very long.        So, what –

 11                    Are you coordinating discovery or – I can’t tell

 12   when these says June 28th and July and then my case was filed

 13   on June 27th.

 14              MR. DUFFY:    Certainly that would be the hope, Your

 15   Honor, because the underlying facts for both their affirmative

 16   case in this court and our affirmative case in the other court

 17   essentially had the same –

 18              THE COURT:    No, if –

 19              MR. DUFFY:    -- bottom line, that is, their own

 20   interpretation of the various agreements, whether or not there

 21   was cause, whether or not there was a breach of fiduciary duty

 22   by any of his clients, which go to both our defense and the

 23   contract.

 24                    So, they’re essentially, for lack of a better

 25   term, inextricably intertwined.



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 13 of 25
                                                                            13


  1              THE COURT:     Right.

  2              MR. DUFFY:     So, we would – we would plan to try to

  3   coordinate discovery in that regards, so at least for us the

  4   proposal would be, here, take a deposition; it is a deposition

  5   for –

  6              THE COURT:     Only –

  7              MR. DUFFY:     -- any other places where it may happen

  8   to end.

  9              THE COURT:     All right.

 10                    But I’m – you all need to keep me posted at this

 11   activity in the other cases, because when the time – motion

 12   time comes, that’s when it probably would matter to me.

 13              MR. FIDDLER:     Okay.

 14              MR. DUFFY:     Yes, Your Honor.

 15              THE COURT:     And discovery, if there are subpoenas,

 16   third party subpoenas, that’s a common issue – you know, for

 17   instance, I wouldn’t have jurisdiction over New York

 18   subpoenas, so but they wouldn’t have jurisdiction over –

 19   regarding that.

 20              MR. FIDDLER:     Right.

 21              MR. DUFFY:     Understood, Your Honor.

 22              MR. FIDDLER:     And, Your Honor, we haven’t agreed to

 23   do the single deposition thing, yet, but my experience has

 24   been whenever we’ve had – I’ve had overlapping cases in the

 25   past and the people generally do what’s economical and



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 14 of 25
                                                                              14


  1   efficient.

  2              THE COURT:     Right.

  3              MR. FIDDLER:     And if you get everything you want in

  4   one deposition, there’s no need to take another one.

  5              THE COURT:     Right.   I think you should have some sort

  6   of an agreement.     Hopefully, it’s not complicated.         And you

  7   should write it down.      Okay?

  8              MS. GRANT:     And for purposes of the Protective Order,

  9   we do have provisions in the other two cases and the one that

 10   I’ve sent for this case that says they can be used in the

 11   public matters.

 12              THE COURT:     The documents are protected –

 13              MS. GRANT:     Right.

 14              THE COURT:     -- but not –

 15              MS. GRANT:     Yes, documents that are complex.

 16              THE COURT:     From third parties but can be used –

 17              MR. FIDDLER:     Right.

 18              MS. GRANT:     Exactly.

 19              THE COURT:     All of it.

 20              MR. FIDDLER:     Within the three cases, right?

 21              MS. GRANT:     Yes.

 22              THE COURT:     Okay.    That all sounds good.

 23                    I will give you a schedule now.        Thank you for

 24   the update and the detail.         I agree with that.

 25                    So, I’m going to write “Initial Disclosures” –



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 15 of 25
                                                                            15


  1   and you have a continuing obligation to supplement, but I will

  2   say they’re due November 4th.

  3                    No, I’m sorry, not November 4th – October 31, if

  4   that’s an extra week.

  5                    Does that work for you?

  6              MR. FIDDLER:     Yes, Your Honor.

  7              THE COURT:     All right.

  8                    Is this a jury?      Yes.

  9              MR. FIDDLER:     Yes.

 10              THE COURT:     And length of trial?

 11              MR. FIDDLER:     Three to four days.

 12              THE COURT:     Yeah.

 13              MR. FIDDLER:     I think that’s what we agreed upon.

 14              MS. GRANT:     Yes.

 15              THE COURT:     Okay.

 16                    New Parties and Amendments to Pleadings – let’s

 17   have our own devices in light of what you’ve said.            How about

 18   we say January 6th?

 19              MR. FIDDLER:     Yes, Your Honor.

 20              THE COURT:     2020.    Amendments to Pleadings same date.

 21   That means if somebody is going to add a new party just hold

 22   off and add them in the amended pleading and then serve them.

 23   If somebody is unhappy with the amended pleading, you can move

 24   to dismiss, but you do not need to file motions for leave to

 25   amend or any of that.       I’m giving you a break here.



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 16 of 25
                                                                             16


  1                    Expert witnesses for Plaintiff – now, it says

  2   that there are counterclaims in the other cases.           And so, I

  3   would rather say experts for party with the burden of proof,

  4   and that way we don’t have any – I don’t know what experts

  5   you’re going to have –

  6               MR. FIDDLER:     Yes.

  7               THE COURT:     -- but – so, I’m editing this.

  8                    It just says, Party with BOP.

  9                    And I think we’ve agreed to April 15th, tax day.

 10                    And then, Experts for Party Without the Burden

 11   of Proof, is May 15.

 12                    And then, Rebuttal Opinions from Existing

 13   Experts.    If you want to ask each other, formally or

 14   informally, you know, what kind of experts you are going to

 15   use, inform – sort of like a contention interrogatory, I will

 16   permit that.     I don’t want the defense sandbagging the

 17   Plaintiff or vice versa on the defenses.          If you need an

 18   expert, you should be talking, well, we are going to have this

 19   kind of expert, not –- so that you both can be ready, because

 20   there are no new experts at the Rebuttal Opinion time.

 21                    That deadline is June 15, 2020.

 22                    Now, the – the parties have the opportunity, if

 23   they choose, to dispense with the opinion – the Rebuttal

 24   Opinion deadline and use depositions instead. I’m not sure

 25   when you’re going to do depositions in light of reports and



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 17 of 25
                                                                               17


  1   things, but if it turns out you wait on the depos until after

  2   the reports, the depos can constitute the Rebuttal Opinions.

  3   The reports don’t come into evidence anyway.           They’re really

  4   for Daubert purposes.

  5              MR. FIDDLER:    Yes.

  6              THE COURT:    And notice purposes, of course.

  7                    And the point is, if you wanted to dispense with

  8   Rebuttal Opinions, then you need to have some formal agreement

  9   in writing.    When I say “formal” – or written agreement.          It

 10   doesn’t – it can be in an e-mail.         You have to – everybody has

 11   to understand what’s getting disclosed when and what will be

 12   the limits of the opinions that can be used.           And Rebuttal

 13   Opinions means opinions that truly address why the opponent’s

 14   experts’ opinions are baloney or you disagree with them, not

 15   new initial theories or the like.

 16                    Anyway, then we have discovery – that’s

 17   discovery will close August 15th – it’s a – that’s a Saturday.

 18   So, we will say, August 14th, 2020.        And that mediation – I’m

 19   skipping –

 20                    Dispositive motions would be due – this sounds

 21   pretty fact intensive.       I’m asking you how likely motions will

 22   be.   You’re not bound.      You can file them even if you tell me

 23   they’re not likely, but I’m trying to figure out how much time

 24   to put in this Schedule.

 25              MS. GRANT:    Your Honor, we feel that we’re more than



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 18 of 25
                                                                               18


  1   likely would file a dispositive motion and on the grounds

  2   we’ve laid out.     They issued the protected activity.

  3              THE COURT:    Yeah.    The business forward-looking, no

  4   protection.    This –

  5              MS. GRANT:    Yes.

  6              THE COURT:    Okay.    That’s fine.

  7              MS. GRANT:    Along with some of the other grounds.

  8              THE COURT:    All right.

  9                    So, I’ll say September 16, 2020 is the motion

 10   deadline.     That does include Daubert motions and

 11   non dispositive motions but not little Motions in Limine.            I

 12   mean, if there’s really a key document and you’re objecting to

 13   it in the context of summary judgment or the like, you need to

 14   make that objection in the context there of summary judgment

 15   or by separate motion.       So, it’s – if it’s key.      If it’s just

 16   little documents or part of a document or something, then just

 17   we’ll save it for limine time.

 18                    If you have just in general objections to

 19   evidence the opponent is trying to use in a summary judgment

 20   context, you can make those objections.          Just make objections,

 21   and you argue about that within the context of the summary

 22   judgment briefing, because it has to be admissible evidence at

 23   that point.

 24                    All right.      So, Daubert and major evidentiary

 25   motions are due at the same time or in the context of the



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 19 of 25
                                                                            19


  1   summary judgment motions, that’s September 16, 2020.

  2                    And then, Joint Pretrial Order – the Joint

  3   Pretrial Order will be due November 30th, 2020.

  4                    Docket call will be December 9, 2020, at 2:30.

  5   You – December 9th.      You could go to trial that next week, if

  6   we can get it tried within a week.         I’m not going to try it

  7   Christmas week, I don’t think, although it looks that – this –

  8   it turns out Christmas is on a Friday, so.

  9                    Now, mediation.     You are going to have to

 10   mediate.    So, I don’t care too much about when, but I do care

 11   that you have a mediation when you have enough confirmation to

 12   understand some risks.

 13                    What are you thinking?

 14              MR. FIDDLER:     I think later rather than earlier,

 15   because we did mediate in May; it was – I think May – it was

 16   not yet successful.

 17              THE COURT:     Okay.   So, you’ve tried a little bit.

 18                    Okay.    Fair enough.

 19                    How much is in issue?      What do they claim?

 20              MR. FIDDLER:     Well, Mr. Blackwell is out hard

 21   economic damages three and a half million dollars and

 22   Mr. Short four and a half million dollars, including stock

 23   options and that kind of thing.

 24              THE COURT:     So, is the company – how is the company

 25   doing economically?       They’re not in stress, I take it.



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 20 of 25
                                                                            20


  1              MS. GRANT:     Not that I’m aware of, Your Honor.

  2              THE COURT:     Okay.

  3                    They’re paying their bills, I guess.

  4              MR. FIDDLER:     That’s true, Your Honor.

  5                    The stock’s not doing well; I know that, but –

  6              THE COURT:     Yeah, my kid worked at Uber.       Uber’s not

  7   doing well either.

  8              MS. GRANT:     I believe a large portion of that amount

  9   would be the value of stock options.

 10              THE COURT:     Yeah.

 11              MS. GRANT:     When we go to the actual –

 12              THE COURT:     Salary?

 13              MS. GRANT:     The salary it’s, I believe it’s three and

 14   four hundred thousand.

 15              MR. FIDDLER:     Updatable.

 16              MS. GRANT:     With the severance benefit.

 17              THE COURT:     I mean, they lost their stock options, I

 18   take it.

 19              MR. FIDDLER:     They did, but they also had bonuses

 20   that we’re arguing about, as well they are three and four

 21   hundred thousand dollars apiece.

 22              MR. DUFFY:     Right.

 23              THE COURT:     Okay.

 24                    So – yeah, I get you.

 25                    Where are they now?      Are they working again?



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 21 of 25
                                                                                21


  1              MR. FIDDLER:    They are, Your Honor.

  2              THE COURT:    At salaries that are comparable or

  3   higher?

  4              MR. FIDDLER:    Less, I believe.      But I have to figure

  5   out –

  6              THE COURT:    You have to check.

  7                    Well, I can do – I can put it for the – between

  8   close to discovery and the motion time, or I can just put a

  9   docket call, and that gives you maximum flexibility.               I’m just

 10   telling you you cannot come to docket call – you certainly

 11   cannot get a trial, doc- -- even docket call without having

 12   tried to mediate, but I don’t mind if you wait until after the

 13   motions are decided or something like that.          But I don’t want

 14   you to spend you last dollar over these dollar ranges.              I’m

 15   going to leave it up to you.        All right?

 16              MR. FIDDLER:    Thank you, Your Honor.

 17              THE COURT:    So, docket call everybody agrees?

 18              MR. FIDDLER:    Yes, Your Honor.

 19              MS. GRANT:    Yes, Your Honor.

 20              THE COURT:    It’ll float.

 21                    Now, these are real deadlines.        The deadlines

 22   can move if you agree or if you ask before the deadline

 23   expires and you have a decent reason.         If you wait until after

 24   the deadline expires, then it gets harder, and you have to ask

 25   for conference and I talk to you about it.



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 22 of 25
                                                                            22


  1                    But here’s your Schedule.       If you will review

  2   it, sign it and then hand it back, we’ll get it docketed.

  3              MR. FIDDLER:     Your Honor, I think there were two

  4   things that maybe were not addressed in here, but maybe

  5   Ms. Grant knows, but as far as being able to e-mail pleadings,

  6   discovery to opposing counsel under the Federal Rules, I guess

  7   we can agree to do that as service?

  8              THE COURT:     Yes, service is – e-mail is acceptable as

  9   service?

 10              MS. GRANT:     Yes, Your Honor.

 11              THE COURT:     Okay.    Good.

 12              MR. FIDDLER:     Then, we also have employment law

 13   protocols that we’ve agreed to.

 14              THE COURT:     Oh.

 15              MR. FIDDLER:     But I don’t know that we put a date on

 16   it.

 17              THE COURT:     Right.    Well, oh, I forgot all about

 18   those in this context.       My mistake.

 19                    I do usually use those protocols, but I don’t

 20   issue an order requiring it, because I want to meet with the

 21   parties.

 22                    Those protocols are what structure and really

 23   address my concern about the ful - -- fulsomeness of the

 24   Initial Disclosures, so –

 25              MR. FIDDLER:     We’ve agreed to them.      I guess the



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 23 of 25
                                                                            23


  1   issue would just be the –

  2              THE COURT:     Well, the question is –

  3              MR. FIDDLER: -- way.

  4              THE COURT:     -- can you do them – I’m looking at them

  5   now.   Can you do them at the time of the Initial Discov- --

  6   Initial Disclosure, or do you think it needs to be at a

  7   different time?

  8              MR. FIDDLER:     I think we can, because I think we’ve

  9   already answered Interrogatories in the other case.            The

 10   discovery –

 11              MS. GRANT:     Yes, yes.   Given the discovery and it’s

 12   our – I guess my assumption that that was the Initial

 13   Disclosures that would be due on the 31st.

 14              MR. FIDDLER:     Right, right.

 15              THE COURT:     Okay.   So, the Initial – I mean, the

 16   employment protocols are in effect.         We’ll put that as an

 17   order in the minutes, so that you should respond to those as

 18   part of your Initial Disclosures.

 19                    And if for some reason there is an omission

 20   adapt, make all of the other Disclosures and then have a

 21   supplemental disclosure with anything that was not available

 22   by the 31st.

 23              MR. FIDDLER:     Okay.

 24              THE COURT:     Okay?

 25              MR. FIDDLER:     Thank you, Your Honor.



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 24 of 25
                                                                            24


  1              MS. GRANT:     Thank you.

  2              THE COURT:     Thank you.   You’re excused.

  3              MR. FIDDLER:    Thank you, Your Honor.

  4        (Proceedings concluded at 1:32 p.m.)

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 4:19-cv-02311 Document 14 Filed on 10/30/19 in TXSD Page 25 of 25
                                                                             25


  1                    IN THE UNITED STATES DISTRICT COURT

  2                   FOR THE SOUTHERN DISTRICT OF TEXAS
  3                              HOUSTON DIVISION
  4

  5        I, Linda Griffin, court approved transcriber, certify that
  6   the foregoing is a correct transcript from the official
  7   electronic sound recording of the proceedings in the above-
  8   entitled matter.
  9

 10   /s/ Linda Griffin                                   October 29, 2019
      Linda Griffin                                             Date
 11   Digital Scroll Transcription
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
